DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on September 17, 2020.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/17/2020 and 5/6/2021 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on September 17, 2020.  These drawings are accepted.

Claim Objections
6.	Claim 8 is objected to because of the following informalities:  
 	On line 9 of claim 8, “the at least on capacitor” should be changed to --the at least one capacitor--.  

 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmanck (US 2014/0268897).
	Regarding claim 1, Zimmanck discloses a system (i.e. circuit of Figure 1) comprising: 
 	a power inverter (Fig. 1, input bridge 102); 
 	a resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) coupled to a transformer (Fig. 1, transformer 106), the transformer (Fig. 1, transformer 106) having a parasitic capacitance (i.e. capacitance of transformer 106); and 
 	a rectifier (Fig. 1, output bridge 150) coupled to an output (Fig.1 , output from secondary winding 106s) of the transformer (Fig. 1, transformer 106); 
 	wherein the resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) comprises at least one inductor (Fig. 1, inductor 116); 
 	wherein a resonant frequency for the resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) is based on the at least one (Fig. 1, inductor 116) and the parasitic capacitance of the transformer (Fig. 1, transformer 106) (i.e. the resonant frequency of the series resonant circuit 104 can depend on the inductor 116, and capacitor 118 or the leakage inductance or parasitic capacitance of transformer 106. See paragraph 0018).
 	Regarding claim 3, Zimmanck further discloses wherein the power inverter (Fig. 1, input bridge 102) comprises a plurality of switches (Fig. 1, switches 120-1, 120-2, 122-1, and 122-2) operated by a controller (Fig. 1, bridge controller 114).
 	Regarding claim 4, Zimmanck further discloses wherein the plurality of switches (Fig. 1, switches 120-1, 120-2, 122-1, and 122-2) comprise metal-oxide-semiconductor field effect transistors (MOSFETs) (See Figure 1) or Silicon Carbide MOSFETs.
 	Regarding clam 5, Zimmanck further discloses wherein the power inverter (Fig. 1, input bridge 102) comprises a half bridge structure (Fig. 1, circuit of switches 120-1 and 122-2 or circuit of switches 122-1 and 120-2 of input bridge 102) (See paragraph [0017]). 
 	Regarding claim 6, Zimmanck further discloses wherein the power inverter (Fig. 1, input bridge 102) comprises a full bridge structure (i.e. input bridge 102 of Figure 1). 
 	Regarding claim 7, Zimmanck further discloses a power supply (Fig. 1, input voltage Vin), wherein the power supply comprises a voltage source (Fig. 1, DC voltage source supplying input voltage Vin).
 	Regarding claim 8, Zimmanck discloses a system (i.e. circuit of Figure 1) comprising: 
 	a power inverter (Fig. 1, input bridge 102); 
 	a resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) coupled to a transformer (Fig. 1, transformer 106), the transformer (Fig. 1, transformer 106) having a parasitic capacitance (i.e. capacitance of transformer 106); and 
 	a rectifier (Fig. 1, output bridge 150) coupled to an output (Fig.1 , output from secondary winding 106s) of the transformer (Fig. 1, transformer 106); 
 	wherein the resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) comprises at least one inductor (Fig. 1, inductor 116) and at least one capacitor (Fig. 1, capacitor 118); 
 	wherein a resonant frequency for the resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) is based on the at least one inductor (Fig. 1, inductor 116), the at least on capacitor (Fig. 1, capacitor 118), and the parasitic capacitance of the transformer (Fig. 1, transformer 106) (i.e. the resonant frequency of the series resonant circuit 104 can depend on the inductor 116, and capacitor 118 or the leakage inductance or parasitic capacitance of transformer 106. See paragraph 0018).
 	Regarding claim 10, Zimmanck further discloses wherein the power inverter (Fig. 1, input bridge 102) comprises a plurality of switches (Fig. 1, switches 120-1, 120-2, 122-1, and 122-2) operated by a controller (Fig. 1, bridge controller 114).
 	Regarding claim 11, Zimmanck further discloses wherein the plurality of switches (Fig. 1, switches 120-1, 120-2, 122-1, and 122-2) comprise metal-oxide-semiconductor field effect transistors (MOSFETs) (See Figure 1) or Silicon Carbide MOSFETs.
 	Regarding clam 12, Zimmanck further discloses wherein the power inverter (Fig. 1, input bridge 102) comprises a half bridge structure (Fig. 1, circuit of switches 120-1 and 122-2 or circuit of switches 122-1 and 120-2 of input bridge 102) (See paragraph [0017]). 
 	Regarding claim 13, Zimmanck further discloses wherein the power inverter (Fig. 1, input bridge 102) comprises a full bridge structure (i.e. input bridge 102 of Figure 1). 
 	Regarding claim 14, Zimmanck further discloses a power supply (Fig. 1, input voltage Vin), wherein the power supply comprises a voltage source (Fig. 1, DC voltage source supplying input voltage Vin).
 	Regarding claim 15, Zimmanck discloses a method comprising: 
 	determining a parasitic capacitance (i.e. via leakage inductance) associated with a transformer (Fig. 1, transformer 106);
 	determining a resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) configuration based at least in part on the parasitic capacitance (i.e. via leakage inductance) associated with the transformer (Fig. 1, transformer 106); and 
 	providing a resonant converter (Fig. 1, circuit of DC voltage source supplying input voltage Vin, input bridge 102, parallel input capacitor 130, series resonant circuit 104, transformer 106 and output bridge 150) comprising the resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) and the transformer (Fig. 1, transformer 106).
 	Regarding claim 16, Zimmanck further discloses wherein the parasitic capacitance (i.e. via leakage inductance) associated with the transformer (Fig. 1, transformer 106) is determined based at least in part on a turns ratio of the transformer (Fig. 1, transformer 106) (See paragraphs [0016] and [0023]).
 	Regarding claim 17, Zimmanck further discloses wherein the resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) comprises at least one inductor (Fig. 1, inductor 116).
 	Regarding claim 18, Zimmanck further discloses wherein the resonant circuit (Fig. 1, circuit of parallel input capacitor 130 and series resonant circuit 104) comprises at least one inductor (Fig. 1, inductor 116) and at least one capacitor (Fig. 1, capacitor 118).
 	Regarding claim 20, Zimmanck further discloses wherein the resonant converter (Fig. 1, circuit of DC voltage source supplying input voltage Vin, input bridge 102, parallel input capacitor 130, series resonant circuit 104, transformer 106 and output bridge 150) further comprises:
 	a power inverter (Fig. 1, input bridge 102);
 	a rectifier (Fig. 1, output bridge 150); and 
 	a power source (Fig. 1, circuit of DC voltage source supplying input voltage Vin).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Zimmanck (US 2014/0268897) in view of Fu et al (US 2009/0303753).
 	Regarding claim 2, Zimmanck discloses a transformer (Fig. 1, transformer 106). 
 	Zimmanck fails to explicitly disclose wherein the transformer comprises a planar transformer. 
 	However, Fu et al discloses where a transformer (Fig. 1, transformer between primary and secondary windings) comprises a planar transformer (See paragraph [0068]). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zimmanck, by including a transformer, as taught by Fu et al, in order to obtain a circuit with improved integration and reduced costs, weight, or size.  
 	Regarding claim 9, Zimmanck discloses a transformer (Fig. 1, transformer 106). 
 	Zimmanck fails to explicitly disclose wherein the transformer comprises a planar transformer. 
 	However, Fu et al discloses where a transformer (Fig. 1, transformer between primary and secondary windings) comprises a planar transformer (See paragraph [0068]). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zimmanck, by including a transformer, as taught by Fu et al, in order to obtain a circuit with improved integration and reduced costs, weight, or size.
 	Regarding claim 19, Zimmanck discloses a transformer (Fig. 1, transformer 106). 
 	Zimmanck fails to explicitly disclose wherein the transformer comprises a planar transformer. 
 	However, Fu et al discloses where a transformer (Fig. 1, transformer between primary and secondary windings) comprises a planar transformer (See paragraph [0068]). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Zimmanck, by including a transformer, as taught by Fu et al, in order to obtain a circuit with improved integration and reduced costs, weight, or size.  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vijayan et al (US 2018/0083545) deals with DC converters with modified droop control and method of use, Ohtake (US 2016/0248332) deals with a switching power-supply device, Zimmanck (US 2014/0160800) deals with a method and apparatus for modulating lower powers in resonant converters, Lee (US 2018/0301997) deals with a converter, Chen et al (US 2015/0109824) deals with an apparatus and method for high efficiency resonant converters, and Chang et al (US 6,541,925) deals with a resonant converter circuit with suppression of transients during changes in an operating condition.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838